Citation Nr: 0005199	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-08 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased (compensable) rating for 
bilateral otitis media.  

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

Entitlement to an increased (compensable) rating for pes 
planus.  

Entitlement to an increased rating for dermatophytosis of the 
feet and the right arm pit with tinea cruris, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


NTRODUCTION

The veteran served on active duty from January 1949 to 
October 1952, from May 1953 to May 1957, and from November 
1957 to February 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim regarding otitis media has been 
obtained by VA.  

2.  Chronic otitis media is without suppuration and does not 
present an unusual; disability picture.  

3.  On multiple occasions the veteran failed, without good 
cause shown, to report for necessary rating examinations for 
his hearing loss, pes planus and dermatophytosis with tinea 
cruris. 


CONCLUSIONS OF LAW

1.  A rating in excess of zero percent for otitis media is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.31, 4.87a, Diagnostic Codes 6200, 
6201 (1999).  

2.  Ratings in excess of zero percent for hearing loss and 
for pes planus are denied for failure to report for scheduled 
rating examinations.  38 C.F.R. § 3.655 (1999).

3.  A rating in excess 10 percent for dermatophytosis with 
tinea cruris is denied for failure to report for scheduled 
rating examinations.  38 C.F.R. § 3.655.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Otitis Media - Factual Background

The service medical records show that the veteran developed 
acute, nonsuppurative catarrhal otitis media of the left ear 
in May 1950.  In 1958, he was noted to have drainage, 
sensitivity to cold, sero-purulent exudate, pain, and attic 
perforations of the ears.  Chronic otitis and mastoiditis 
were diagnosed.  In 1959, there were diagnoses of chronic, 
bilateral suppurative otitis media and secondary chronic 
labyrinthitis.  

On a VA examination in June 1961, there were diagnoses of 
chronic, purulent, recurrent otitis media in remission and 
mixed deafness.  

A county hospital reported in August 1971 that the veteran 
had been admitted with left ear pain, recurrent otitis media 
and X-ray evidence of possible cholesteatoma.  He underwent 
surgical clean-out of the middle ear attic.  Small 
cholesteatoma was diagnosed.  A small superficial infection 
of the left ear was noted following the surgery and hospital 
release.  

On a VA examination in January 1972 there was no perforation 
or discharge of either ear.  The final diagnoses included 
chronic, nonsuppurative, bilateral, healed otitis media.  

VA outpatient treatment records show an impression of chronic 
recurrent otitis in April 1978.  During VA hospitalization in 
March 1981, left chronic otitis media was diagnosed.  

VA medical records show that in December 1995 the veteran had 
some retraction of the left tympanic membrane and retraction 
and a red area of the right tympanic membrane without gross 
fluid or redness.  The diagnosis was chronic otitis media 
with retraction.  In December 1995, he complained of pain and 
drainage of both ears.  In January 1996, he complained of 
draining from the ears at times.  The tympanic membranes were 
retracted.  Serous otitis was assessed.  In April 1996, the 
left tympanic membrane was described as ruptured and opaque 
(no light reflex).  The right tympanic membrane was described 
as slightly opaque but with light reflex.  Chronic otitis 
media was diagnosed.  In June 1996, the veteran was noted to 
have otitis externa.  

VA outpatient treatment records dated in February 1997 show 
the veteran's complaints of ear pain, decreased hearing on 
the left, and a perforated drum.  The left ear showed an 
inflamed and slightly bloody auditory canal.  The right ear 
showed an inflamed canal with the malleus prolapsed into the 
tympanic membrane.  The diagnosis was left otitis media.  In 
June 1997, the veteran complained of steady hearing loss on 
the left and intermittent pain in both ears.  The diagnosis 
was hearing loss secondary to chronic otitis media on the 
left.  In August 1997, his complaints included intermittent 
pain inside his left ear.  A heating pad helped.  Otitis 
media was diagnosed.  Slight erythema of the external left 
ear and chronic fibrotic changes were shown in September 
1997, at which time the diagnosis was left otitis externa.  
When the veteran was seen in October 1997 for a complaint of 
sharp pains, he was noted to have severe retraction of the 
TM's with fluid.  Otitis was assessed.  

The veteran was afforded a VA ear diseases examination in 
March 1998 at which time the examiner found no tympanic 
membrane perforations and no ear infections.  The diagnosis 
was bilateral hearing loss.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.   Separate diagnostic 
codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  See 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's otitis media is rated under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6200.  Under this 
diagnostic code, a 10 percent disability rating is warranted 
for chronic, suppurative otitis media during the continuance 
of the suppurative process.   Note: To be combined with 
ratings for loss of hearing.

Diagnostic Code 6201 provides that chronic, catarrhal, otitis 
media is to be rated on loss of hearing.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (1999).

A perforation of the tympanic membrane warrants a zero 
percent evaluation, regardless of severity.  38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  


Analysis

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has asserted 
that otitis media has increased in severity, establishing a 
well-grounded claim for an increased rating.  The VA has 
obtained the available medical records and had the veteran 
examined.  The Board finds that VA has fulfilled its duty to 
assist the veteran in the development of the facts pertinent 
to his claim for an increased rating for otitis media.  38 
U.S.C.A. § 5107(a).

Although the veteran failed to report for scheduled ear 
disease examinations in 1999, the Board finds that the 
medical evidence, including the March 1998 VA examination 
report, is adequate to rate the otitis media.  Therefore, the 
Board will address this issue on the merits.  See 38 C.F.R. 
§ 3.655(a).  

As indicated by the applicable rating criteria, a 10 percent 
rating for suppurative otitis media contemplates an ongoing 
suppurative process.  That means that the middle ear must be 
infected and productive of pus.  See Lathan v. Brown 7 Vet. 
App. 539 (1995).  In the veteran's case there has been no 
suppuration shown for many years.  Inasmuch as a 10 percent 
rating is warranted under Diagnostic Code 6200 only during 
continuation of the suppurative process, the criteria for a 
compensable rating clearly are not met.  A preponderance of 
the evidence is against an increased rating under Code 6200.  

The Board notes that Diagnostic Code 6201, which pertains to 
catarrhal (or non-suppurative) otitis media, provides that 
the disorder should be rated on loss of hearing.  Therefore, 
that code does not afford a basis for a compensable rating 
based solely on the otitis.  The Board further notes that 
there is evidence of tympanic membrane perforation.  This 
disorder has not been adjudicated as service connected.  
However, even if the veteran's ear disability were to be 
rated for perforations, the rating schedule only provides a 
zero percent rating for that condition.  38 C.F.R. § 4.87, 
Diagnostic Code 6211.  Accordingly, a compensable rating is 
not warranted under any potentially applicable diagnostic 
code.  



Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a compensable disability evaluation.  Additionally, 
the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
veteran has not required frequent periods of hospitalization 
for his otitis media.  Additionally, he has neither alleged 
nor presented evidence tending to show that the otitis causes 
marked interference with any employment.  

Bilateral Hearing Loss, Pes Planus and Skin Disorders

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
stated that the "duty to assist is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in the circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He must also be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).  




Regulations provide that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  38 C.F.R. § 3.326(a) (1999).  
Additionally, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.   (b) Original or 
reopened claim, or claim for increase. When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655.

On multiple occasions since 1998 the veteran has been 
scheduled for foot, skin and audiological examinations and 
has failed to report.  On one early occasion he indicated 
that he had an "emergency" so the examinations were 
rescheduled.  While the veteran apparently has had several 
addresses during the period in question, he would at times 
provide a new address after he had missed scheduled 
examinations.  For example, he was to have undergone contract 
examinations on the 28th and 30th of September 1998 for which 
he failed to report.  On October 8, he submitted a new 
address (on South Alexander).  At that time he made some 
reference to mail having been stolen from a post office box, 
but the address to which notice of the September examinations 
had been sent was the veteran's then current street address, 
not a post office box.  There is no indication that the mail 
was returned as undeliverable.  

According to a December 11, 1998 report of contact with the 
veteran he was still at the same South Alexander address.  He 
was notified by letters of January 14, 1999, sent to that 
address, that he was to be examined on January 25 and 
February 1, 1999 by contract examiners.  There is no 
indication that he did not receive the notice but 

the record reflects that he failed to report without 
explanation.  He was then notified that he should report for 
examinations on February 10 and 17, but he did not report for 
those examinations either.  According to a request for change 
of address dated March 17, 1999 and received on March 26, the 
veteran's address was a post office box.  

VA has been especially tolerant of the veteran's apparent 
disregard of the scheduled rating examinations, as reflected 
by the multiple times the examinations were rescheduled.  
Although the veteran's address has change during the period 
under consideration, it was his responsibility to keep VA 
informed of a current mailing address, and it appears that 
the scheduling notices were sent to the correct addresses as 
known by VA at the time.  Thus, the Board concludes that the 
veteran failed to report for scheduled VA examinations (for 
which, incidentally, VA had to pay the contract examiners) 
without good cause.

Effective June 10, 1999, subsequent to the veteran's last 
audiological evaluation, certain provisions of the rating 
schedule pertaining to hearing loss were revised.  64 Fed. 
Reg. 25,202-10 (May 11, 1999).  The revision as it pertains 
to "exceptional patterns of hearing impairment" is 
potentially applicable to this case, inasmuch as the 
veteran's March 1998 audiological evaluation showed pure tone 
thresholds in the left ear that met the requirements of 38 
C.F.R. § 4.86(a) (1999).  Thus the evidence is not adequate 
for rating the claim (see Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991)).  Thus, the claim is denied for failure to 
report for the scheduled audiological evaluations without 
good cause.  38 C.F.R. § 3.655.

In regard to the issues of increased ratings for the 
veteran's skin disorder and pes planus, the Board finds that 
there is a need for additional evidence in the form of VA 
examinations.  As explained above, the veteran failed to 
report for multiple scheduled VA examinations without good 
cause shown, so his claims pertaining to pes planus and his 
skin disorders must be denied.  






ORDER

Compensable ratings for otitis media, bilateral hearing loss, 
and pes planus are denied.

A rating in excess of 10 percent for dermatophytosis with 
tinea cruris is denied.   





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



